Citation Nr: 1028948	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-20 956A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating on the basis of 
individual unemployability (TDIU) due to service-connected 
disability.


WITNESSES AT HEARING ON APPEAL

Appellant, R.F.


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to March 
1968.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which granted service connection for PTSD and assigned a 50 
percent rating effective May 21, 2004.

The Veteran was afforded a video conference before the 
undersigned in June 2010 and a transcript of the hearing is of 
record.

The Veteran has asserted that he is entitled to a 100 percent 
rating for his PTSD.  Given the Veteran's appellate assertions, 
the determination below, and the holding of Rice v. Shinseki, 22 
Vet. App. 447 (2009), wherein the United States Court of Appeals 
for Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record, 
the Board finds that the TDIU issue is properly before the Board 
and a review of the record shows that further development is 
needed to properly adjudicate the TDIU claim.

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service-connected PTSD is manifested by anxiety, depression, 
difficulty sleeping, nightmares, increased startle response, 
intrusive thoughts and frequent avoidance.  There is no evidence 
of obsessional rituals, spatial disorientation, neglect of 
personal appearance and hygiene, illogical speech or impaired 
impulse control, total social isolation or grossly inappropriate 
behavior. 


CONCLUSION OF LAW

The criteria for an initial 70 percent rating, but no more, for 
PTSD have been met.  38 U.S.C.A. § 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.10, 4.126, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In this case, the Veteran received notice of the evidence needed 
to substantiate a service connection claim in November 2004.  The 
Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted, the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Based on the foregoing, no further development is 
required with respect to the duty to notify.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records, pertinent treatment records and 
providing an examination when necessary. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

VA has obtained the Veteran's service treatment records, VA 
treatment records and afforded the Veteran three VA examinations.  
The December 2009 examiner indicated that he reviewed the 
records, had the opportunity to interview the Veteran and 
provided thorough details as to the Veteran's disability.  The 
examination reports are adequate for evaluative purposes.  All 
known and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file.  
Therefore, VA has substantially complied with the notice and 
assistance requirements and the Veteran is not prejudiced by a 
decision on the claim at this time.

II.  Pertinent Law and Regulations 

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4 (2009).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2009).  The basis of disability 
evaluations is the ability of the body as a whole to function 
under the ordinary conditions of daily life, including 
employment.  38 C.F.R. § 4.10 (2009).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that evidence 
to be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  The Court also discussed the 
concept of the "staging" of ratings, finding that, in cases 
where an initially assigned disability evaluation has been 
disagreed with, it was possible for a Veteran to be awarded 
separate percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted for PTSD where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions, and recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships. 

A 100 percent rating is assigned when there is total occupational 
or social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2009).

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.  See Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the 
percentage VA disability rating to be assigned; the percentage 
evaluation is to be based on all the evidence that bears on 
occupational and social impairment.  See 38 C.F.R. § 4.126; 
VAOPGCPREC 10-95 (Mar. 1995); 60 Fed. Reg. 43186 (1995).

Under DSM-IV, GAF scores of 71 to 80 denotes that if symptoms are 
present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument) no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily falling 
behind in schoolwork).  Score from 61 to 70 are indicative of 
some mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Score from 51 to 60 generally 
reflect some moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  See Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be resolved 
in favor of the claimant.  38 C.F.R. § 4.3 (2009).

III.  Analysis 

The Veteran claims that his disability rating for PTSD does not 
accurately reflect the severity of his symptoms.  The Veteran 
asserts that he is entitled to an initial evaluation in excess of 
50 percent.  After carefully reviewing the evidence of record, 
the competent evidence shows that the Veteran's PTSD warrants an 
initial 70 percent rating.

An August 2004 VA outpatient treatment record shows that the 
Veteran received a mental status evaluation.  He reported being 
on several medications and still feeling anxious.  He reported 
hobbies of reading the bible, playing with his dogs and 
performing tai chi and jujitsu.  He stated that he experiences 
hyperarousal and avoids crowds.  The examiner noted that the 
Veteran appeared properly attired and groomed with a mildly 
depressed mood.  He experienced good short term and remote 
memory.  The Veteran was assigned a GAF score of 48. 

The Veteran was afforded a VA examination in February 2005.  He 
stated that he has recurrent and intrusive thoughts and dreams of 
combat.  He reported that he relives these experiences and has 
pervasive feelings of anxiety, depression, hypervigilance, 
insomnia, social isolation and withdrawal, hyperarousal, 
increased startle response, irritability, poor concentration, 
difficulty sleeping and avoidance.  

The Veteran reported that he used to be employed in sales but has 
been unable to work for the last several years.  The examiner 
reported that the Veteran was appropriately attired, alert and 
oriented and spoke in a normal conversational tone.  His judgment 
and insight were intact and he was logical and coherent.  The 
examiner reported that his affect was appropriate for his mildly 
depressed mood.  The Veteran denied hallucinations, delusions, 
obsessive behavior and suicidal or homicidal ideations.  His 
short term memory was intact but he had some difficulty with his 
long term memory.  The Veteran was afforded a GAF score of 45.  

Subsequent VA treatment records dated in 2005 show GAF scores of 
48 and 55.  The VA treatment records contain a stressor letter 
dated in October 2005 from a social worker.  The letter states 
that the Veteran experiences both auditory and visual flashbacks 
and is unable to maintain employment due to his depressed mood, 
irritability, poor memory and concentration, insomnia, social 
isolation and avoidance.  The examiner stated that the Veteran 
experiences severe symptoms of PTSD, which adversely affects his 
ability to interact with others.  He stated that the Veteran uses 
avoidance, blocking, suppression and regression to minimize his 
intrusive thoughts.  The examiner requested an increased 
evaluation for the Veteran's PTSD.  

The Veteran was afforded a VA examination in November 2005.  The 
examiner stated that the Veteran is on several medications for 
his symptoms and receives psychotherapy about three times a year, 
but has not been admitted to a hospital for psychiatric reasons.  
The Veteran experiences problems with concentration when he is 
anxious or agitated.  The examiner noted that the Veteran's 
appearance, affect, mood, behavior and hygiene were normal.  His 
thought processes, judgment and abstract thinking were also 
normal and he was devoid of suicidal or homicidal ideations. The 
Veteran's memory was mildly impaired.  He was afforded a GAF 
score of 45.  

Treatment records dated in March 2006, show continued intrusive 
thoughts and violent nightmares.  The Veteran reported less 
avoidance behaviors and was interacting well with his family.  He 
was appropriately dressed and groomed and the examiner noted a 
euthymic mood.  There was no evidence of psychosis and he denied 
suicidal and homicidal ideations.  He was afforded a GAF score of 
50.  A month later the Veteran reported that he was too anxious 
to stop smoking. 

In 2007, the Veteran reported feeling relief after his son 
returned from a tour in Iraq.  He was afforded GAF scores of 57 
and 58.  He reported hypervigilance and avoidance.  In 2009, he 
reported increased depression and stated that "he feels ready to 
die." He had no plans of suicidal ideation.   

In December 2009, the Veteran reported increased thoughts that 
his own life was not worth living but denied any plans of 
suicidal ideation.  He reported having trouble going to sleep and 
not showering or changing his clothes for a week.  The examiner 
offered the Veteran group sessions, which the Veteran declined, 
as he does not like to be around crowds.  He was afforded a GAF 
score of 45.  

The Veteran was afforded a VA examination in December 2009.  The 
examiner had the opportunity to review the Veteran's case file.  
The examiner reported that the Veteran was clean, neatly groomed 
and appropriately dressed.  He documented that the Veteran has 
been married twice and that he has been married to his current 
wife for 25 years.  He reported that his marriage is 
"conflicted" and that he is quick to anger.  He also reported 
being moody and having no interest in going out with others.  He 
stated that he has not had any friends in 15 years and does not 
socialize at all.  He reported embarrassing his family on several 
occasions by yelling at strangers over minor incidents.  The 
Veteran has one son who still lives at home and he maintains 
contact with his five other children, but missed his daughter's 
recent wedding.  His only leisure activity is reading the bible 
and spending time with his grandchildren when they come to his 
house, although he has still not met the newest grandchild 
because he is waiting for a calm day.  The examiner noted that 
his thought content was preoccupied and he showed poor judgment.  
He also reported difficulty sleeping due to nightmares.  The 
examiner noted that the Veteran's recent and remote memory were 
mildly impaired.  His attention and orientation were intact.  The 
examiner described thought process as rambling, circumstantiality 
and tangentiality.  The examiner noted that the Veteran's work is 
affected by his PTSD as he retired several years ago due to being 
repeatedly terminated due to angry outbursts involving strangers.  
The examiner stated that the Veteran had no delusions, 
inappropriate behavior, ritualistic behavior, panic attacks or 
suicidal thoughts and that his symptoms were in the moderate to 
severe range in terms of frequency and severity.  He was afforded 
a GAF score of 48.

Treatment records in January 2010 noted a slight improvement, in 
that the medicine the Veteran was taking was helpful for his 
nightmares and he planned on going back to church.  He reported 
feeling that occasionally life is not worth living but denied 
intent or plans to take his life.  The Veteran was appropriately 
dressed with good hygiene.   He was afforded a GAF score of 55.  

The Veteran received a videoconference hearing before the 
undersigned in June 2010.  He reported that he is receiving 100 
percent disability from the Social Security Administration (SSA) 
and believes that he cannot work due to his PTSD symptoms.  His 
wife also testified to the Veteran being hypervigilant and 
checking the doors and windows at least four times a day.  She 
stated that he can become angry with very little provocation and 
does not like when other people are in his home.  He has few 
close friends and he reported in the last couple of years it has 
been harder for him to be around people.  

The SSA decision, dated in December 2004, shows that the Veteran 
was found unemployable due to coronary artery disease, peripheral 
vascular disease, chronic obstructive pulmonary disease, 
gastroesophageal reflux disease, PTSD, depression and anxiety.  

The Veteran's wife and two neighbors submitted written statements 
regarding the Veteran.  They also stated that he withdraws from 
society and is not social.  

A review of the all evidence of record shows that an initial 70 
percent rating is warranted.  The Veteran has shown that he is 
typically anxious, depressed, has nightmares, isolates himself 
and has some memory loss and poor judgment.  He is also socially 
isolated and does not work.

The Veteran received GAF scores ranging from 45 to 58.  As 
discussed above, GAF scores of 41 to 50 represent "serious 
symptoms" or serious impairment in social and occupational 
functioning.  In addition the examiners from 2005 and 2009 note 
that the Veteran's symptoms are severe.  The Veteran has shown 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment and mood; 
difficulty in adapting to stressful circumstances; and an 
inability to establish and maintain effective relationships. 

The Board finds that the criteria of a 100 percent schedular 
rating for PTSD have not been met.  The Veteran has shown that he 
gets nervous in social situations and that he has minimal 
contacts outside his wife and family.  However, he has lived with 
his wife for 25 years and continues to have a relationship with 
his children and grandchildren.  The 2009 examiner noted 
difficulty concentrating and thinking clearly due to disrupted 
sleep and that during the interview the Veteran's thought 
processes were tangential and circumstantial.  However, there is 
no evidence of gross impairment in thought processes or 
communications that would warrant a 100 percent schedular rating.  
Additionally, the Veteran does not exhibit delusions; there is no 
persistent danger of him hurting himself or others and he has not 
shown disorientation as to time and place.  The Board notes that 
the social worker commented that the Veteran has hallucinations; 
however, the other records are negative for the presence of 
hallucinations or delusions.  The Veteran has also not exhibited 
grossly inappropriate behavior and the records have shown that he 
is able to maintain his personal hygiene and has appeared 
appropriately groomed and attired.   Therefore, the Veteran's 
PTSD disability warrants an initial increased rating to 70 
percent.  The appeal to this extent is granted.

Extraschedular 

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented  by the Veteran's PTSD is appropriately 
contemplated by the rating schedule.  Therefore, referral for 
consideration of an extraschedular evaluation is not warranted.  
Thun.  


ORDER

Entitlement to an initial increased rating to 70 percent for PTSD 
is granted, subject to the regulations pertinent to the 
disbursement of monetary funds. 


REMAND

A claim for a TDIU, when submitted during the course of an appeal 
of the initial rating assigned, "is part and parcel of the 
determination of the initial rating for that disability."  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Since the issue of 
entitlement to a TDIU has been raised during the course of the 
appeal of the initial rating assigned for the service-connected 
PTSD, the claim for increased initial evaluations also includes 
the issue of entitlement to a TDIU.  The RO has not addressed the 
issue of entitlement to a TDIU.  Accordingly, the TDIU issue must 
be remanded for all appropriate development.  

The law provides that TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).  Consideration may be given 
to a Veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or the impairment caused by nonservice-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The record shows that the Veteran is currently unemployed.  In an 
October 2005 record from the Veteran's social worker, it stated 
that the Veteran was unable to maintain employment due to his 
depressed mood, irritability, poor memory and concentration, 
insomnia, social isolation and avoidance.  However, the social 
worker did not state whether the Veteran's PTSD has precluded all 
kinds of employment and whether the PTSD symptoms are the sole 
cause of unemployability.  

Therefore, while the Veteran has been afforded several VA 
examinations, an opinion as to his unemployability and the effect 
of his service-connected PTSD on his employability must be 
rendered.  It is noted that service connection for other 
disabilities are not in effect.  The Board finds that the Veteran 
should be afforded an appropriate VA examination to determine 
whether he is unable to secure or maintain substantially gainful 
employment as a result of his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.   Send the Veteran VCAA notice that 
provides notification regarding the 
evidence needed to substantiate the claim 
for entitlement to TDIU.  

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the effect of his service-connected 
disability on his employability.  The 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran is unable to secure or 
maintain substantially gainful employment 
solely as a result of his service-
connected PTSD.  The examination report 
must include a complete rationale for all 
opinions and conclusions expressed.

3.  Readjudicate the issue on appeal.  If 
all the desired benefits are not granted, 
a supplemental statement of the case 
should be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


